Citation Nr: 0728659	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a colloid cyst of 
the third ventricle of the brain, claimed as secondary to 
service-connected bilateral otitis externa.  

2.  Entitlement to service connection for reactions to 
penicillin and Keflin.  

3.  Entitlement to an increased (compensable) rating for 
bilateral otitis externa.  

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1946 to 
January 1948.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from February 1999 and October 2001 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In the February 1999 rating 
decision, the RO denied an increased rating for the veteran's 
service-connected bilateral otitis externa and also denied 
service connection for a colloid brain cyst, claimed 
secondary to otitis externa.  In the October 2001 rating 
decision, the RO denied service connection for reactions to 
penicillin and Keflin and at the same time granted service 
connection for bilateral hearing loss with a noncompensable 
rating effective May 12, 1999.  The veteran's disagreement 
with the denial of the service connection claims, the denial 
of an increased rating for otitis externa, and with the 
noncompensable rating for bilateral hearing loss led to this 
appeal.  

In a decision dated in August 2002, the Board denied service 
connection for the brain cyst, denied service connection for 
reactions to penicillin and Keflin, and denied an increased 
rating for bilateral otitis externa.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an order dated in March 2003, the Court vacated 
the Board's August 2002 decision and remanded the matter to 
the Board.  The Board denied the same claims in a decision 
dated in April 2004, and the veteran again filed an appeal 
with the Court.  In an order dated in May 2006, the Court 
vacated the Board's April 2004 decision and again remanded 
the matter to the Board.  

In a December 2006 letter to the Board, the attorney who 
represented the veteran before the Court stated that the 
veteran had contacted her about representing him before the 
Board but she had not yet received a signed legal 
representation agreement from him.  She requested that the 
Board hold the veteran's claim for 60 days so that she could 
obtain the signed representation agreement and additional 
evidence to submit on the veteran's behalf.  The Board 
granted that request.  In February 2007, the attorney stated 
that the veteran had verbally indicated that he wanted her to 
continue representing him, and she requested an extension of 
60 days in which to submit evidence and argument on his 
behalf.  That request was granted as were similar requests 
for 30-day extensions filed in April and May 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In its May 2006 order, the Court pointed out that 38 U.S.C. 
§ 5103(a) requires that VA inform a claimant of (1) the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) which portion of that information 
and evidence, if any, that the claimant is expected to 
provide, and (3) which portion of that information and 
evidence, if any, that VA will seek to obtain.  In addition, 
citing Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), 
the Court noted that 38 C.F.R. § 3.159(b)(1) imposes a fourth 
requirement that VA "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  The Court held that in determining the notice 
provided to the veteran was adequate, the Board in its 
April 2004 decision impermissibly relied, at least in part, 
upon documents that were not issued prior to the initial 
adjudication of his claims by the agency of original 
jurisdiction and were not issued for the purpose of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) (codified in pertinent part at 38 U.S.C. § 5103(a) and 
its implementing regulation, 38 C.F.R. § 3.159(b)).  

In order to ensure compliance with VA's duty to notify the 
veteran, the Board will remand the service connection claims 
and the otitis externa increased rating claim and request 
that the veteran be provided with notice pertaining to his 
claims that complies with the mandates of the VCAA.  This 
must be followed by readjudication of each of his claims.  
The Board further notes that during the pendency of this 
appeal, in March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present service 
connection claims, the notice provided the veteran should 
inform him that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

The veteran contends that his colloid brain cyst, which was 
diagnosed in 1968, was the result of his bilateral otitis 
externa, which started in service.  The VA fee-basis 
otolaryngologist who examined the veteran in May 1999 stated 
there is no relationship between the veteran's outer ear skin 
infection in service and brain surgery 20 years later.  The 
physician did not state that he had reviewed the veteran's 
records, nor did he state a rationale for his conclusion.  In 
April 2002, the veteran submitted an excerpt from a medical 
encyclopedia from the Internet describing malignant otitis 
externa as a complication of both acute otitis externa and 
chronic otitis externa that may spread and affect the cranial 
nerves, the brain, or other parts of the body.  

Pursuant to 38 C.F.R. § 3.159(c)(4)(i), it is necessary that 
VA provide a medical opinion or examination if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
establishes that an event, injury, or disease occurred in 
service; and (3) indicates that the claimed disability or 
symptoms of a disability may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 U.S.C. 
§ 5103A(d)(2).  The Court has observed that the third prong 
of 38 C.F.R. § 3.159(c)(4)(i), which requires that the 
evidence of record "indicates" that the claimed disability 
may be associated with the established event establishes a 
low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

As the Internet article submitted by the veteran indicates 
that brain disease may be associated with otitis externa, it 
is the judgment of the Board that the veteran should be 
provided a VA examination and that a medical opinion, which 
includes a review of the record, should be obtained.  In 
addition, the Board notes that the RO obtained VA medical 
records dated in 1999 showing he was being followed for his 
status post craniotomy and hydrocephalus.  A note from the VA 
Medical Center (VAMC) in Fresno, California, states that the 
veteran was scheduled for a neurology appointment in 
December 2000, and in statements later received from the 
veteran, he reported that he continued to receive treatment 
at the Fresno VAMC.  As those records may be pertinent to the 
veteran's claims, action should be taken to obtain them and 
associate them with the claims file.  

The veteran is also seeking service connection for reactions 
to penicillin and Keflin.  He contends that post-service 
reactions to penicillin in 1951 and to Keflin in 1968 in 
conjunction with surgical removal of his brain cyst were 
possibly caused by illnesses and treatments in service.  
Service medical records show that in May 1946 the veteran was 
diagnosed as having scarlet fever and was treated with 
penicillin orally in ice cream.  In August 1947, in 
conjunction with surgery on the left ring finger, the veteran 
received 100,000 units of penicillin intra-muscularly.  The 
veteran has submitted a letter he wrote to his parents in 
July 1951 reporting he was currently hospitalized because of 
an allergy to a recent penicillin shot.  He has also stated 
that in conjunction with his brain surgery in 1968 he 
received Keflin, which caused an allergic reaction with an 
extra week of treatment in the hospital.  

The veteran has stated that the hospital where he received 
treatment for the penicillin reaction in July 1951 was in 
Dayton, Washington.  He should be requested to provide 
appropriate release authorization for the hospital records, 
and action should be taken to attempt to obtain them.  The 
claims file includes records from The Swedish Hospital 
Medical Center concerning the veteran's frontal craniotomy 
for excision of the colloid cyst, which took place in late 
February 1968; the file does not include a hospital summary 
and available records do not mention Keflin or a reaction to 
that drug.  The admission and discharge record shows the 
veteran was hospitalized from February 25, 1968, through 
March 31, 1968.  Action should be taken to attempt to obtain 
the hospital summary, which may be pertinent to the veteran's 
claims.  

If the veteran identifies or provides evidence of current 
allergy or reactions to penicillin or Keflin or current  and 
also submits or identifies evidence that indicates it is 
causally related to service, or any incident of service 
including treatment with penicillin in service, the veteran 
should be provided an examination an a medical opinion should 
be obtained.  

In addition, on review of the record, the Board notes that, 
as argued by the veteran, the VA fee-basis audiology 
examination conducted in December 2001 did not include an 
examination pertaining to his service-connected bilateral 
otitis externa.  Rather, the examination refers to a history 
of otitis media in service, and the examiner stated there was 
normal middle ear function.  He made no findings concerning 
otitis externa.  The most recent examination report that 
mentions examination of the ears is the VA fee-basis 
otolaryngological examination report dated in May 1999, in 
which the physician said there was no evidence of infection 
at that time.  As it has been more than eight years since the 
veteran has been provided a VA examination, it is the 
judgment of the Board that such an examination would 
facilitate its decision regarding the increased rating claim.  

Finally, although not previously addressed by the Board, 
another issue before the Board is entitlement to an initial 
compensable rating for bilateral hearing loss.  In its 
October 2001 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating effective May 12, 1999.  In 
November 2001, the veteran filed a notice of disagreement 
with the noncompensable rating.  The RO sent the veteran two 
letters dated April 1, 2002.  One letter told him it was 
sending a supplemental statement of the case; the enclosed 
document addressed the claims of an increased rating for 
bilateral otitis externa and service connection for the brain 
cyst.  In the other letter, the RO told the veteran the 
enclosed statement of the case was in response to his recent 
notice of disagreement; the enclosed document addressed the 
evaluation of hearing loss and service connection for 
reactions to penicillin and Keflin.  In mid-April 2002, the 
RO received a VA Form 9, Appeal to Board of Veterans' 
Appeals, in which the veteran stated, "[t]his appeal is in 
reply to the two letters dated April 1, 2002 which denied my 
request for disability status and reimbursement."  The 
veteran went on to describe documents he had earlier 
submitted to his representative for filing with VA.  The 
Board accepts the veteran's initial sentence as indicating 
that the veteran's appeal is being perfected as to all 
issues, including entitlement to an initial (compensable) 
rating for bilateral hearing loss.  

It was based on the May 1999 VA fee-basis otolaryngological 
examination and audiological examination that the RO granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating effective the date of the 
examination.  Although the results of a VA audiological 
evaluation in December 2001 did not meet the criteria for a 
compensable rating for bilateral hearing loss, it did show 
increase in pure tone thresholds at three frequencies in the 
right ear and a slight decrease in speech recognition ability 
in the left ear.  This claim involves disagreement with an 
initial rating, which means there must be consideration of 
the possibility of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  In view of the prospect of staged 
ratings and the changes in test results, albeit slight, as 
well as the passage of more than six years since the most 
recent VA audiological examination, it is the judgment of the 
Board that the veteran should be provided a current VA 
audiology examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and, in 
compliance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), provide him 
with notice of the evidence necessary 
to substantiate his claims of:  
entitlement to service connection for a 
colloid cyst of the third ventricle of 
the brain, claimed as secondary to 
bilateral otitis externa; entitlement 
to service connection for reactions to 
penicillin and Keflin; and entitlement 
to an increased (compensable) rating 
for bilateral otitis externa.  Notify 
the veteran what evidence he should 
provide and what evidence VA will 
obtain.  Include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Request that the veteran provide any 
evidence in his possession that 
pertains to his any of his claims and 
has not been furnished previously.  

Request that the veteran provide the 
complete name and address of the 
hospital in Dayton, Washington, where 
he received treatment for an allergic 
reaction to penicillin in July 1951.  
With authorization from the veteran, 
attempt to obtain pertinent records 
from that hospital and associate them 
with the claims file.  Also request 
that the veteran provide the complete 
current address for The Swedish 
Hospital Medical Center, Seattle, 
Washington, 98104 along with release 
authorization for the hospital summary 
and progress notes for his 
hospitalization from February 25, 1968, 
to March 31, 1968.  Attempt to obtain 
those records and associate them with 
the claims file.  

2.  Obtain and associate with the 
claims file medical records for the 
veteran from the VAMC in Fresno, 
California, dated from January 2000 to 
the present.  

3.  Then, arrange for a VA neurology 
examination of the veteran.  The 
examiner should be requested to 
identify any current residuals of a 
colloid cyst of the third ventricle of 
the brain.  All indicated studies 
should be performed.  After examination 
of the veteran and review of the record 
(including  records pertaining to 
excision of the colloid cyst at The 
Swedish Hospital Medical Center in 
1968, information and evidence 
pertaining to the veteran's "fungus 
infections" of the ears in service, 
evidence pertaining to his service-
connected otitis externa post service, 
and the Internet article submitted by 
the veteran, which states that the 
infection of external otitis may spread 
into the bones of the base of the skull 
and may further spread and may affect 
the brain) the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that 
the veteran's colloid brain cyst was 
causally related the "fungus 
infection" the veteran reported in 
service and/or his service-connected 
otitis externa post service.  The 
examiner should provide an explanation 
of the rationale for the opinion.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

4.  In addition, arrange for a VA 
audiology evaluation to determine the 
current severity of the veteran's 
service-connected bilateral hearing 
loss.  The audiologist must describe 
fully the functional effects caused by 
the veteran's bilateral hearing loss, 
including any effect on his 
occupational functioning and daily 
activities.  

5.  Also, arrange for a VA medical 
examination to determine the severity 
of the veteran's service-connected 
bilateral otitis externa.  All 
indicated studies should be performed.  
For each ear, the examiner should 
determine whether, and to what extent, 
there is swelling, dry and scaly or 
serous discharge, and itching requiring 
frequent and prolonged treatment.  The 
examiner should describe any effect the 
veteran's otitis externa has on his 
occupational functioning and daily 
activities.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

6.  If, and only if, the veteran 
identifies or provides evidence of 
current disability, that is, allergy or 
reactions to penicillin or Keflin and 
he also submits or identifies evidence 
that indicates the disability is 
causally related to service or any 
incident of service, including 
treatment with penicillin in service, 
arrange for a VA examination to 
determine the nature and etiology of 
the reaction to penicillin and Keflin.  

After examination of the veteran and 
review of the record, the examiner 
should be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that the current disability 
is causally related to service or any 
incident of service, including 
treatment with penicillin in service.  

The claims file must be provided to the 
examiner and that it was available for 
review should be noted in the 
examination report.  

7.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claims on 
appeal: entitlement to service 
connection for a colloid cyst of the 
third ventricle of the brain, claimed 
as secondary to service-connected 
bilateral otitis externa; service 
connection for reactions to penicillin 
and Keflin; and entitlement to an 
increased (compensable) rating for 
bilateral otitis externa.  In addition, 
readjudicate entitlement to an initial 
compensable rating for bilateral 
hearing loss.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (separate 
ratings may be assigned for separate 
periods of time based on the facts 
found, a practice known as staged 
ratings).  

If any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his attorney 
the opportunity to respond.  

Thereafter, the case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



